Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christine Wong on 03/02/21.

The application has been amended as follows: 

Claims 4, 10 and 19 had been canceled. 

1. (Currently Amended) A system for providing feedback during a medical procedure, the system comprising:
	a tracking system configured to obtain tracking information about three-dimensional (3D) position and orientation of a tracked tool during the medical procedure;

	a camera for capturing an optical image of a field-of-view (FOV) of a site and the tracked tool during the medical procedure;
	a display for displaying the optical image of the FOV; and
an input mechanism for indicating selection of one or more virtual 3D points in the optical image of the FOV, the input mechanism being part of the tracked tool;
	a processor coupled to receive input data from the tracking system, the input mechanism, and the camera, and coupled to transmit output data for display on the display, the processor being configured to:
determine the 3D position and orientation of the tracked tool, relative to the site, based on the tracking information;
receive selection of one or more 3D points from the input mechanism based on the 3D position and orientation of the tracked tool;
map the 3D position and orientation of the tracked tool and the one or more selected 3D points to a common coordinate space, to determine the 3D position and orientation of the tracked tool and the one or more selected 3D points relative to the FOV;
determine navigational information associated with the 3D position and orientation of the tracked tool and the one or more selected 3D points, the navigational information including a measurement of distance or angle, wherein determining navigational information comprises determining a measurement between the 3D position and orientation of the tracked tool to a reference defined by at least one of the one or more selected 3D points in the site;
cause the display to display a virtual representation of the navigational information overlaid on the FOV of the site and the tracked tool, the navigational information being displayed as an indication of the measurement overlaid on the FOV; and
update the displayed virtual representation by:
when the 3D position and orientation of the tracked tool changes, updating the displayed virtual representation of the one or more selected 3D points in accordance with the changed 3D position and orientation of the tracked tool; or
when the FOV changes, updating the displayed virtual representation of the one or more selected 3D points to follow the changed FOV.

5. (Currently Amended) The system of claim [[4]] 1, wherein the processor is configured to:
	receive selection of multiple 3D points indicated by the tracked tool;
	determine a region of interest (ROI) based on the selected multiple 3D points;
	determine navigational information associated with the ROI; and
	cause the display to display a virtual representation of the ROI overlaid on the FOV, the virtual representation including the navigational information.

7. (Currently Amended) The system of claim 5, wherein the processor is further configured to modify visual display of the optical image of the FOV within the ROI.

8. (Currently amended) The system of claim [[4]] 1, wherein the processor is further configured to:
	receive selection of multiple 3D points indicated by the tracked tool;
	determine a boundary of interest (BOI) based on the selected multiple 3D points;
cause the display to display a virtual representation of the BOI overlaid on the FOV; and
cause output of feedback indicating position and orientation of another tracked tool relative to the BOI.

11. (Currently Amended) The system of claim [[10]] 1, wherein the measurement is a measurement of the distance between the 3D position of the tracked tool and the at least one of the one or more selected 3D points.

12. (Currently Amended) The system of claim [[10]] 1, wherein the at least one of the one or more selected 3D points defines part of a reference line, and the measurement is a measurement of an angle between the 3D orientation of the tracked tool and the reference line.

1, wherein the at least one of the one or more selected 3D points defines part of a reference depth plane, and the measurement is a measurement of a depth difference between the 3D position of the tracked tool and the reference depth plane.

17. (Currently Amended) The system of claim 1, wherein the system comprises an additional input mechanism for selecting an additional virtual 3D point via user interaction with the displayed FOV, and wherein the processor is further configured to:
	receive selection of the additional virtual 3D point via [[a]] user interaction with the displayed FOV.
	
18. (Currently Amended) A method for providing feedback during a medical procedure, the method comprising:
determining [[the]] a 3D position and orientation of a tracked tool, relative to a site of the medical procedure, based on tracking information received from a tracking system that is tracking the tracked tool;
receiving selection of one or more 3D points from an input mechanism based on the 3D position and orientation of the tracked tool, the input mechanism being part of the tracked tool;
mapping the 3D position and orientation of the tracked tool and the one or more selected 3D points to a common coordinate space, to determine the 3D position and orientation of the tracked tool and the one or more selected 3D points relative to a field-of-view (FOV) of a camera that is capturing an optical image of the site and the tracked tool;
, the navigational information including a measurement of distance or angle, wherein determining navigational information comprises determining a measurement between the 3D position and orientation of the tracked tool to a reference defined by at least one of the one or more selected 3D points in the site;
causing a display to display a virtual representation of the navigational information overlaid on the FOV of the site and the tracked tool, the navigational information being displayed as an indication of the measurement overlaid on the FOV; and
updating the displayed virtual representation by:
when the 3D position and orientation of the tracked tool changes, updating the displayed virtual representation of the one or more selected 3D points in accordance with the changed 3D position and orientation of the tracked tool; or
when the FOV changes, updating the displayed virtual representation of the one or more selected 3D points to follow the changed FOV.


Limitation “input mechanism” is interpreted under 112(f). 




Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: amendment to the claims overcome the rejection. 
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793